Case 1:18-cr-00799-KMW Document 186 Filed 02/18/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

eee eee ee LL HH
UNITED STATES OF AMERICA
-V.- : NOLLE PROSEQUI

LUOYI CHEN, : 18 Cr. 799 (KMW)

a/k/a “Alan,” and :
JIAN BIAO ZHANG,

a/k/a “Johnny,”

Defendants.
ee - 2-2 eee x
1. The filing of this nolle prosequi will dispose of

this case as to the above-referenced defendants in its entirety.

2. On October 31, 2018, Indictment 18 Cr. 799 (KMW)
and Superseding Indictment S1 18 Cr. 799 (KMW) were returned,
charging LUOYI CHEN, a/k/a “Alan,” and JIAN BIAO ZHANG, a/k/a
“Johnny,” the defendants, among others, with one count of
conspiracy to distribute and possess with intent to distribute
methamphetamine, in violation of 21 U.S.C. § 846.

3. Based on a review of the facts and the evidence
presently in the Government’s possession, the Government has
concluded that it would no longer be in the interests of justice
to proceed with the prosecution of LUOYI CHEN, a/k/a “Alan,” and
JIAN BIAO ZHANG, a/k/a “Johnny,” the defendants.

4, In light of the foregoing, I recommend that an order

of nolle prosequi be filed as to LUOYI CHEN, a/k/a “Alan,” and

 
Case 1:18-cr-00799-KMW Document 186 Filed 02/18/20 Page 2 of 2

JIAN BIAO ZHANG, a/k/a “Johnny,” the defendants, with respect to
Indictment 18 Cr. 799 (KMW) and Superseding Indictment S51 18 Cr.
799 (KMW).

Dated: New York, New York
February “}, 2020

SHEB SWETT
Assistant United States Attorney

(212) 637-6522
Upon the foregoing recommendation, I hereby direct, with
leave of the Court, that an order of nolle prosequi be filed as to
defendants LUOYI CHEN, a/k/a “Alan,” and JIAN BIAO ZHANG, a/k/a

“Johnny.”

Dated: New York, New York
February Y 2020

ALMA Peon

GEOFFREY S. BERMAN
United States Attorney
Southern District of New York

SOQ ORDERED:

Dated: New York, New York
February _, 2020

 

HONORABLE KIMBA S. WOOD
United States District Judge .
Southern District of New York

 
